Citation Nr: 0719124	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from July 1982 to June 1985.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board notes that the veteran's case was 
adjudicated by the Tiger Team.    

The Board notes that the veteran appealed the RO's denial of 
service connection for a respiratory condition and a right 
shoulder disorder in his Notice of Disagreement (NOD) dated 
in July 2003.  However, during the course of his appeal, the 
RO granted the veteran service connection for a respiratory 
condition with a compensable rating of 10 percent in March 
2006.  The record reflects that no issue regarding the grant 
of service connection for the veteran's respiratory condition 
has been procedurally prepared or certified for appellate 
review.  Thus, only the issue of service connection for a 
right shoulder disorder is subject to appellate review.  
Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).

The Board also observes that the veteran requested a Travel 
Board hearing in his April 2004 substantive appeal (VA Form 
9).  In a letter dated March 2006, the RO notified the 
veteran of the scheduled hearing date for March 30, 2006.  
However, it is noted that the veteran cancelled his hearing 
request on March 30, 2006 and has not asked to reschedule the 
hearing.  Thus, the veteran's hearing request is considered 
withdrawn. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record establishes a 
current right shoulder disorder.
  
3.  The competent medical evidence of record does not 
establish a direct relationship between the veteran's current 
right shoulder disorder and his military service.    


CONCLUSION OF LAW

A right shoulder disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In August 2002 correspondence, the RO apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for service connection, which information and evidence 
that he was to provide, and which information and evidence 
that VA will attempt to obtain on his behalf.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement for service-connected compensation 
benefits.  The RO stated that it would request the veteran's 
service medical records and any other military service 
records if necessary to his claim.  The RO stated that it 
would request VA medical and treatment records and request 
private medical records if identified by the veteran.  The RO 
requested that the veteran complete a VA Form 21-4142, 
Authorization to Consent to Release Information, in order for 
the RO to request medical records for the veteran.  Further, 
the RO advised the veteran that he may submit his own 
statements or statements from people describing his physical 
disability symptoms and any medical opinion or private 
medical records in support of his claim.  The RO then asked 
the veteran to send the information describing additional 
evidence or the evidence itself to the RO by October 6, 2002.  
Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to the claim.  38 
C.F.R. § 3.159 (b)(1) (2006).  Moreover, the RO explained to 
the veteran that VA may be able to pay him from the date that 
his claim was received if the information or evidence 
requested was received within one year from the date of the 
letter and VA decided that he was entitled to benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the veteran was not specifically 
advised regarding the element of degree of disability in the 
August 2002 VCAA correspondence.  However, the notice defect 
with respect to that element is deemed harmless error in this 
case because the veteran's claim is being denied for reasons 
explained below and, consequently, no disability rating will 
be assigned.  Furthermore, the Board notes that in March 2006 
correspondence to the veteran, the RO explained how a 
disability rating is assigned and the evidence used to 
determine the level of disability.  Moreover, neither the 
veteran nor his representative asserts that the veteran did 
not receive adequate notice with respect to his claim.  

The Board also observes that the RO provided the veteran with 
a copy of the rating decision of January 2003, Statement of 
the Case (SOC) dated in March 2004, and a Supplemental 
Statement of the Case (SSOC) dated in June 2005, which 
cumulatively included a discussion on pertinent laws and 
regulations, a summary of the evidence considered, and the 
basis for the decision.  Moreover, the RO sent a follow-up 
duty to assist letter to the veteran in February 2005.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regards to the duty to assist, the Board recognizes the 
inclusion of the veteran's reserve medical records dated from 
December 1985 to August 1998, a letter provided by the 
veteran dated in April 1984, private medical records from 
Occupational Medical Associates dated in June 1993, and a 
December 2001 VA joints examination report in the claims 
folder.  The Board also notes that the veteran requested a 
hearing that the RO scheduled for March 30, 2006; however, as 
mentioned above, the veteran cancelled the hearing and has 
not requested another hearing.    

The Board also observes that the RO requested the veteran's 
service medical records in October 2002.  However, in January 
2003, the RO received a negative response from the National 
Personnel Records Center (NPRC) regarding the veteran's 
service medical records.  The RO noted in its January 2003 
rating decision that the veteran's service medical records 
were unavailable.  In June 2003, the veteran submitted a 
request for military service records which the RO then 
submitted to NPRC.  Nonetheless, the RO noted on a copy of 
the June 2003 request form that the veteran's service medical 
records were unavailable.  Based on the foregoing actions, 
the Board finds that the RO conducted an exhaustive search to 
obtain any available service medical records by requesting 
service medical records on two separate occasions, notifying 
the veteran in February 2005 to submit any additional 
information to substantiate his claim, and receiving 
additional information from the veteran in response to the 
request.  Thus, the Board finds that further efforts to 
obtain outstanding service records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2006).  The Board recognizes that VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The Board further notes that the RO requested a search of the 
veteran's treatment records dated from 1998 to 1999 from the 
St. Louis VA Medical Center; however, in a June 2004 letter, 
the VA medical center stated that there were no records found 
in the system for the veteran.  The RO informed the veteran 
in February 2005 correspondence that the treatment records 
were unavailable and that the VA would assist the veteran in 
obtaining other medical records or that the veteran could 
send any alternate records to substantiate his claim.  In 
response to the RO's request, the veteran submitted a letter 
written to his mother in April 1984 that was received by the 
RO in February 2005.  In February 2005, the veteran also 
submitted copies of medical records from Occupational Medical 
Associates dated in June 1993.      

In further regard to its duty to assist, the RO afforded the 
veteran an examination in December 2001 to evaluate his right 
shoulder disorder.  The Board acknowledges that the 
examination report does not contain a medical opinion as to 
the etiology of the veteran's shoulder disorder and that the 
examiner did not have the claims file to review during the 
examination.  However, in reviewing the record, the Board 
notes that the veteran has not indicated that he received 
treatment during service nor has he submitted or indicated 
any evidence showing that he received treatment for his right 
shoulder prior to his May 1993 occupational injury during his 
duty as a police officer or since 1993.  Further, there is no 
competent medical evidence to demonstrate a relationship 
between the veteran's current shoulder disorder and his time 
in service.  Therefore, the Board finds that a remand for a 
nexus opinion is not necessary because the evidence of record 
is sufficient to evaluate the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.  Evidence

The veteran contends that his current right shoulder disorder 
is related to his time in service.  Specifically, the veteran 
maintains that his right shoulder was injured during a boxing 
match that occurred in service.  

The service medical records are unavailable for review; 
however, the reserve service medical records were obtained 
and are included in the claims folder.  The reserve medical 
records include medical examination reports, certificates of 
physical condition, and reports of medical history.  

The reserve service medical records dated from December 1985 
to May 1992 contain no notations or documentation of any 
injury or problems with the veteran's right shoulder.  

The reserve service examination reports dated from December 
1985 to February 1994 show that the veteran made no reference 
to problems or injuries and denied a painful or trick 
shoulder or any bone, joint, or other deformity.  

In the reserve service certificates of physical condition 
dated from January 1986 to November 1992, the veteran 
indicated that he did not have any injury that required 
hospitalization or caused the veteran to be absent from work 
and did not have any physical defects that may restrict his 
performance.  In a December 1993 certificate of physical 
condition, the veteran noted that he was treated by a 
physician for an AC shoulder separation and that his injury 
required him to be absent from work.  

In reserve reports of medical histories dated from December 
1985 to November 1991, the veteran made no notations 
regarding any injuries or problems with his shoulder and 
denied having a painful or trick shoulder or bone, joint, or 
other deformity.  In a report of medical history dated in 
December 1994, the veteran stated that he felt fine, but was 
receiving worker's compensation for an AC shoulder 
separation.  

In a June 1993 Occupational Medical Associates form, the 
veteran stated that he injured his shoulder and back while 
trying to effectuate an arrest during his duty as a police 
officer in May 1993.  On the form, the veteran noted that he 
never sustained a similar injury of the body and that he was 
not receiving treatment for that injury from anyone else.  

The June 1993 records from Occupational Medical Associates 
document the veteran's treatment of a right shoulder injury.    

A Occupational Medical Associates record dated in June 11, 
1993 notes that the veteran reported an injury to his right 
shoulder while on duty as a police officer in May 1993.  The 
veteran stated that he had pain and popping in his right 
shoulder.  The examining physician noted that there was 
tenderness over the right acromioclavicular (AC) joints and 
there was a mild shoulder strain.  

In a Occupational Medical Associates record dated in June 18, 
1993, the veteran reported that his shoulder was in about the 
same condition as the last visit.  The examining physician 
noted that an x-ray was conducted which revealed a slight AC 
separation.  The physician also noted that there was no 
history of any previous injury.  It was also noted that the 
physician was satisfied with the veteran's recovery from his 
shoulder injury sustained in May 1993.  

A Occupational Medical Associates record dated in June 23, 
1993 noted that the veteran reported popping in his shoulder, 
but had no pain or other problems.  The physician noted that 
there was clicking at the AC joint, but no pain and suggested 
that the veteran be released to full duty as a police 
officer.   

In February 2001, the veteran filed a claim for service 
connection for a right shoulder disorder.  
  
The veteran underwent a joints examination in December 2001 
that the VA provided for the veteran.  At that time, the 
veteran told his examiner that he sustained an AC separation 
to his right shoulder when he participated in a boxing match 
during service.  The veteran explained that he had x-rays at 
that time, but did not receive treatment.  The veteran made 
no mention of the occupational injury that he sustained in 
May 1993.  Further, the veteran stated that he had difficulty 
lifting any kind of weight above his head and had 
fatigability in the right shoulder.  The veteran stated that 
his condition impeded his work in the field of law 
enforcement and at home.  The VA examiner noted that 
examination of the veteran's right shoulder revealed that 
there was no atrophy to the shoulder muscles, but that the 
shoulder was tender to palpation at the joint line.  The VA 
examiner noted a diagnosis of post acromioclavicular 
separation with residual chronic pain and decreased function 
as well as easy fatigability.  

In the December 2001 radiological report, the radiologist 
noted that there was a very mild widening of the AC joint 
which may reflect the history provided.  The radiologist also 
noted an impression of a very mild widening of the AC joint 
which may be a reflection of the history of an old AC 
separation.  

In February 2005, the veteran submitted a letter dated in 
April 1984 that the veteran wrote to his mother during his 
time in service.  The veteran wrote that he sustained a minor 
separation in his right shoulder that occurred during a 
boxing match.  He also mentioned that his shoulder was x-
rayed, but not yet treated.  The veteran stated that he felt 
fine except for a persistent ear-ache.  

In his February 2005 VA Form 9, the veteran asserted that he 
injured his right shoulder during his time in service.  He 
stated that he had an x-ray on USS Guam that revealed an AC 
shoulder separation.  The veteran also stated that his 
shoulder injury during service was aggravated by an injury he 
sustained in May 1993 during his work as a police officer.        
III.	  Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2006).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

Where the veteran's service medical records are presumed 
destroyed or are otherwise unavailable through no fault of 
the claimant, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
§ 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  



IV.  Analysis
  
The veteran contends that his right shoulder was injured 
while participating in a boxing match during his military 
service.    

As a preliminary matter, the Board notes that the veteran is 
the recipient of a combat action ribbon (CAR) for his 
military service; however, the veteran has not asserted that 
his current shoulder disorder is related to an injury 
sustained in combat, rather he asserts that his shoulder was 
injured during a boxing match.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable in this case.

The Board finds that the medical evidence of record clearly 
shows that the veteran is currently diagnosed with a right 
shoulder disorder.  Specifically, in December 2001, the VA 
examiner diagnosed the veteran with status post 
acromioclavicular separation with residual chronic pain and 
decreased function as well as easy fatigability.  Further, 
the December 2001 radiological report noted an impression of 
a mild widening of the AC joint that may be a reflection of 
an old AC separation.     

The Board also notes that there is both positive and negative 
evidence that the veteran sustained an injury to the right 
shoulder during service.  

In support of his claim, the veteran has provided his own 
statements and a letter dated in April 1984 that the veteran 
wrote to his mother during service.  In the letter, the 
veteran explained that he sustained a minor bone separation 
in his right shoulder that the veteran thought occurred 
during a boxing competition.  The veteran also stated that he 
received x-rays for his shoulder, but had not yet received 
any treatment.  In the veteran's substantive appeal, (VA Form 
9) the veteran again contended that his current right 
shoulder disorder is related to an injury he sustained in a 
boxing competition during service.  He further stated that he 
received an x-ray while aboard the USS Guam in 1984 which 
revealed a separation in his right shoulder.  The veteran 
claims that his occupational injury sustained in May 1993 
agitated the shoulder injury he sustained during service.  

Conversely, the reserve medical records reveal that the 
veteran underwent a medical examination in December 1985, 
shortly after his separation from service, wherein it was 
noted that the veteran reported he was in good health and on 
no medication.  The veteran's upper extremities were 
clinically evaluated as normal and the veteran made no 
reference to any injury or problems with his right shoulder.  
Further, the reserve medical records do not contain any 
documentation or reference to a shoulder injury until after 
the veteran sustained a work-related injury in 1993 during 
his duty as a police officer.  The Board notes that in the 
Occupational Medical Associates forms dated in June 1993, the 
veteran denied any similar injury to the body and the 
examining physician noted that the veteran did not provide 
any history of a similar injury.  

In reviewing the aforementioned evidence, the Board concludes 
that the evidence weighs against the veteran's contention 
that he sustained an injury to his right shoulder in service 
as he made no mention of a right shoulder injury to examiners 
prior to 1993 and made no mention of a right shoulder injury 
in service until 2001.  The Board affords greater probative 
value to the competent medical evidence of record than the 
1984 letter submitted by the veteran as it is not consistent 
with the medical evidence.    

Furthermore, there is no competent medical evidence to 
include a medical opinion that links the veteran's right 
shoulder to service.  The Board notes that in the December 
2001 radiology report, the VA radiologist noted an impression 
of a mild widening of the AC separation joint that may be a 
reflection of the history of an old AC separation.  However, 
the radiologist did not definitively relate the veteran's 
current disorder to time in service.  Also, the veteran 
failed to make any reference to his occupational injury 
sustained in May 1993 during the examination, as explained 
above.  The Board further notes that there are no treatment 
records regarding the veteran's right shoulder until June 
1993, which was subsequent to the veteran's occupational 
injury. 

In carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  Thus, the Board finds that service 
connection for a right shoulder disorder is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a right shoulder disorder is denied.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


